UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6370



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RANDY SMITH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. G. Ross Anderson, Jr., District Judge.
(CR-96-327-4, CA-00-3658-8-13)


Submitted:     May 17, 2001                  Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randy Smith, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randy Smith appeals from the district court’s orders:      (1)

dismissing without prejudice his 28 U.S.C.A. § 2255 (West Supp.

2000) motion for failure to obtain authorization pursuant to 28

U.S.C.A. § 2244 (West 1994 & Supp. 2000); and (2) denying his

motion for reconsideration of that order.     We have reviewed the

record and the district court’s orders and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.    Smith

v. United States, Nos. CR-96-327-4; CA-00-3658-8-13 (D.S.C. Jan. 19

& Feb. 14, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2